*143ararían.
SI. Paul Judge,
Plaintiff sues for the prioe of a heer oooler .sold to defendant,
She sale formed part of an agreement by which plaintiff loaned defendant; $2600, and furnished the beer oooler, on oondition that defendant should buy beer exclusively of plaintiff. That oondition being observed the loan might be repaid at the rate of $100 per month, .without interest, and the prioe of the oooler withheld until the expiration of the 25#$ ’ months..Should defendant wease to buy beer of plaintiff, both the loan and the prioe of the oooler were to heoome exigible at once.
Defendant oeaaed buying beer of plaintiff, and henoe this suit; to whioh defendant filed exceptions of no oauae of action and of prematurity.
1$
Ihe xeoeption of no cause of action is based upon grounds heretofore urged when plaintiff sued for the return of the loan, and whioh we disposed on in the matter Bo. 7010 of our docket. We find no reason to change the conclusions then reaohed. Ihe xeoeption is not well founded.
11.
. fuus Ihe plea of^maturity is based upon an alleged compromise entered into between defendant and plaintiff's attorney, under whioh plaintiff received $100 in oash and 28 notes of $85 eaoh, payable weekly, and containing a olause by whioh, "It is understood and agreed that if the above described notes are punctually paid, the Brewing Company will not, during the time they are running, demand payment of any other obligations due by it; but Stook & oo promise, if business permits to take up one or more of the JlOC notes outstanding.#
O* &A*¡rs In supplemental petition plaintiff sets up that this last agreement had reference Solely to past due indebtedness, to wit, a past due indebtedness of $800 on opem account (now settled in cash and by notes) and sundry past due instalments of the $2600 loan; of all of whioh said attorney had knowledge, and as to whioh he had authority to aot. But that said attorney neither knew of, nor had any authority with reference to, that olause of the original oontraot whioh manured other obligations *?of defendant upon the lattera' failure to buy beer of plaintiff:
New Orleans, La, May 1918
This allegation was borne out by the uncontradioted testimony of the attorney and of another representative of plaintiff.
But all the evidenoe was objeoted to on the ground that it tended to vary the terms of the written compromise as above quoted, viz, that as long as the series of |2B notes was running and the notes being punctually paid, plaintiff wpuld not demand payment of "any of the other obligations held by it."
The objection is not well founded* Under the Civil Code a compromise must be reduced to writing (C. C. 3071), but since a compromise, even though winded in general terms, uovers only those matters about which the parties had differences (C. C. 3073), it follows that parol evidenoe S is necessarily admisible to show that those matters were, if the aot of compromise be silent or vague on that score.
On the merits there is no defense other than the aforesaid exceptions set forth in another form.
The judgment appealed from is correct. .
Judgment Affirmed,